
	
		I
		111th CONGRESS
		1st Session
		H. R. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Dominguez-Escalante National
		  Conservation Area and the Dominguez Canyon Wilderness Area.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dominguez-Escalante National
			 Conservation Area and Dominguez Canyon Wilderness Area
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)certain areas
			 located in Mesa, Montrose, and Delta Counties, Colorado, should be protected
			 and enhanced for the benefit and enjoyment of present and future
			 generations;
				(2)the land that
			 comprises the Dominguez-Escalante National Conservation Area established by
			 section 4(a)(1)—
					(A)contains unique
			 and valuable paleontological, natural, and wildlife components, which are
			 enhanced by the rural western setting of the area;
					(B)provides
			 extensive opportunities for recreational activities, including along the
			 nationally renowned Tabeguache Trail;
					(C)is publicly used
			 for hiking, bicycling, camping, and grazing; and
					(D)is worthy of
			 additional protection as a national conservation area; and
					(3)the land that
			 comprises the Dominguez Canyon Wilderness Area designated by section
			 5(a)—
					(A)has wilderness
			 value; and
					(B)offers unique
			 geological, archaeological, paleontological, fish and wildlife, riparian,
			 water, scientific, and recreational resources.
					(b)PurposeThe
			 purpose of this Act is to establish the Dominguez-Escalante National
			 Conservation Area and the Dominguez Canyon Wilderness Area in the State, to be
			 administered as part of the National Landscape Conservation System to conserve
			 and protect for the benefit and enjoyment of present and future
			 generations—
				(1)the unique and
			 nationally important values of certain public land in the Mesa, Montrose, and
			 Delta Counties, Colorado (including the geological, cultural, archaeological,
			 paleontological, natural, scientific, recreational, environmental, biological,
			 wilderness, wildlife, riparian, historical, educational, and scenic resources
			 of the public land); and
				(2)the water
			 resources of area streams, based on seasonally available flows, that are
			 necessary to support aquatic, riparian, and terrestrial species and
			 communities.
				3.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the
			 Dominguez-Escalante National Conservation Area established by section
			 4(a)(1).
			(2)CouncilThe
			 term Council means the Dominguez-Escalante National Conservation
			 Area Advisory Council established under section 9.
			(3)Management
			 planThe term management plan means the management
			 plan developed under section 8.
			(4)MapThe
			 term Map means the map entitled Dominguez-Escalante
			 National Conservation Area and dated May 22, 2008.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(6)StateThe
			 term State means the State of Colorado.
			(7)WildernessThe
			 term Wilderness means the Dominguez Canyon Wilderness Area
			 designated by section 5(a).
			4.Dominguez-Escalante
			 National Conservation Area
			(a)Establishment
				(1)In
			 generalThere is established the Dominguez-Escalante National
			 Conservation Area in the State.
				(2)Area
			 includedThe Conservation Area shall consist of approximately
			 210,677 acres of public land, as generally depicted on the Map.
				(b)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Area—
					(A)as a component of
			 the National Landscape Conservation System;
					(B)in a manner that
			 conserves, protects, and enhances the resources of the Conservation Area
			 described in section 2(b); and
					(C)in accordance
			 with—
						(i)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
						(ii)this Act;
			 and
						(iii)any other
			 applicable laws.
						(2)Uses
					(A)In
			 generalThe Secretary shall allow only such uses of the
			 Conservation Area as the Secretary determines would further the purposes for
			 which the Conservation Area is established.
					(B)Use of
			 motorized vehicles
						(i)In
			 generalExcept as provided in clause (ii), use of motorized
			 vehicles in the Conservation Area shall be allowed—
							(I)before the
			 effective date of the management plan, only on roads and trails designated for
			 use of motor vehicles in the management plan that applies on the date of the
			 enactment of this Act to the public land in the Conservation Area; and
							(II)after the
			 effective date of the management plan, only on roads and trails designated in
			 the management plan for the use of motor vehicles.
							(ii)Administrative
			 and emergency response useClause (i) shall not limit the use of
			 motor vehicles in the Conservation Area for administrative purposes or to
			 respond to an emergency.
						5.Dominguez Canyon
			 Wilderness Area
			(a)In
			 generalApproximately 66,280
			 acres of public land in Mesa, Montrose, and Delta Counties, Colorado, as
			 generally depicted on the Map, are designated as wilderness and as a component
			 of the National Wilderness Preservation System, to be known as the
			 Dominguez Canyon Wilderness Area.
			(b)Administration
			 of wildernessSubject to valid existing rights, land designated
			 as wilderness by this Act shall be managed by the Secretary in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.) and this Act, except that any
			 reference in the Wilderness Act to the effective date of the Wilderness Act
			 shall be considered to be a reference to the date of enactment of this
			 Act.
			6.Maps and legal
			 descriptions
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to Congress—
				(1)a copy of the
			 Map; and
				(2)legal
			 descriptions of the Conservation Area and the Wilderness.
				(b)Force and
			 effectThe Map and legal descriptions submitted under subsection
			 (a) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct clerical and typographical errors in the Map and
			 legal descriptions.
			(c)Public
			 availabilityThe Map and legal description of the Conservation
			 Area shall be available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
			7.Management of
			 conservation area and wilderness
			(a)WithdrawalsSubject
			 to valid existing rights, all Federal land within the Conservation Area and the
			 Wilderness and all land and interests in land acquired by the United States for
			 the Conservation Area or the Wilderness after the date of enactment of this Act
			 is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(b)Grazing
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 issue and administer any grazing leases or permits in the Conservation Area in
			 accordance with the laws (including regulations) and Executive orders
			 applicable to the issuance and administration of leases and permits on other
			 land under the jurisdiction of the Bureau of Land Management.
				(2)Grazing in
			 wildernessThe grazing of livestock in areas of the Wilderness
			 that are administered by the Bureau of Land Management and in which grazing is
			 established as of the date of enactment of this Act shall be allowed to
			 continue—
					(A)subject to any
			 reasonable regulations, policies, and practices that the Secretary determines
			 to be necessary; and
					(B)consistent
			 with—
						(i)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
						(ii)the guidelines
			 set forth in Appendix A of House Report 101–405.
						(c)No buffer
			 zones
				(1)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the Conservation Area.
				(2)Activities
			 outside conservation areaThe fact that an activity or use on
			 land outside the Conservation Area can be seen or heard within the Conservation
			 Area shall not preclude the activity or use outside the boundary of the
			 Conservation Area.
				(d)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire non-Federal land within the
			 boundaries of the Conservation Area or the Wilderness only through purchase
			 from a willing seller, exchange, or donation.
				(2)ManagementLand
			 acquired under paragraph (1) shall be managed as part of the Conservation Area
			 or the Wilderness, as applicable, in accordance with this Act.
				(3)Certain
			 conservation area exchanges
					(A)In
			 generalIn order to protect and consolidate Federal land within
			 the boundary of the Conservation Area and subject to subparagraph (B), the
			 Secretary may enter into an agreement with any owner of private land within the
			 boundaries of the Conservation Area to exchange the private land for Federal
			 land in the Conservation Area, if the Secretary determines that the exchange
			 would enhance the values for which the Conservation Area is established.
					(B)ConditionsAn
			 exchange of land under subparagraph (A) shall—
						(i)be
			 carried out consistent with any applicable laws (including regulations),
			 including laws relating to appraisals and equal value exchanges; and
						(ii)be
			 subject to—
							(I)valid existing
			 rights; and
							(II)any terms and
			 conditions that the Secretary may require.
							(e)Fire, insect,
			 invasive species, and disease management activitiesThe Secretary
			 may undertake such measures in the Conservation Area and Wilderness as are
			 necessary to control and prevent fire, insects, invasive species, and diseases,
			 in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))
			 and any other applicable laws (including regulations) and Executive
			 orders.
			(f)Interpretive
			 facilities or sites
				(1)In
			 generalThe Secretary, in cooperation with any other public or
			 private entities as the Secretary determines to be appropriate, may establish
			 minimal interpretive facilities or sites in or near the Conservation
			 Area.
				(2)RequirementsAny
			 facilities or sites established under paragraph (1) shall be designed to
			 protect the resources described in section 2(b).
				(g)Public
			 accessThe Secretary shall
			 continue to provide private landowners reasonable access to inholdings in the
			 Conservation Area.
			(h)Water
			 rights
				(1)FindingsCongress
			 finds that—
					(A)as of the date of
			 enactment of this Act, no private conditional water rights are located in the
			 Wilderness; and
					(B)the boundaries of
			 the Wilderness are drawn in a manner that does not include any portion of the
			 Gunnison River in the Wilderness.
					(2)Effect on water
			 rightsNothing in this Act—
					(A)affects the use
			 or allocation, in existence on the date of enactment of this Act, of any water,
			 water right, or interest in water;
					(B)affects any
			 vested absolute or decreed conditional water right in existence on the date of
			 enactment of this Act, including any water right held by the United
			 States;
					(C)affects any
			 interstate water compact in existence on the date of enactment of this
			 Act;
					(D)authorizes or
			 imposes any new reserved Federal water rights;
					(E)unreasonably
			 limits access for maintenance, operation, modification, repair, or replacement
			 of facilities that are—
						(i)in
			 existence as of the date of enactment of this Act; and
						(ii)associated with
			 any water rights referred to in subparagraph (A) or (B); or
						(F)shall be
			 considered to be a relinquishment or reduction of any water rights reserved or
			 appropriated by the United States in the State on or before the date of the
			 enactment of this Act.
					(3)Effect on water
			 quality designationsThe designation of the Conservation Area and
			 Wilderness by this Act shall not impose or cause to be imposed on any stream
			 in, or upstream of, the Conservation Area or Wilderness any water quality
			 designation that is more stringent than the water quality designation
			 applicable to the stream in existence on the date of enactment of this
			 Act.
				(4)Wilderness
			 water rights
					(A)In
			 generalThe Secretary shall ensure that any water rights within
			 the Wilderness required to fulfill the purposes of the Wilderness are secured
			 in accordance with subparagraphs (B) through (G).
					(B)State
			 law
						(i)Procedural
			 requirementsAny water rights for which the Secretary pursues
			 adjudication shall be appropriated, adjudicated, changed, and administered in
			 accordance with the procedural requirements and priority system of State
			 law.
						(ii)Establishment
			 of water rights
							(I)In
			 generalExcept as provided in subclause (II), the purposes and
			 other substantive characteristics of the water rights pursued under this
			 paragraph shall be established in accordance with State law.
							(II)ExceptionNotwithstanding
			 subclause (I) and in accordance with this Act, the Secretary may appropriate
			 and seek adjudication of water rights to maintain surface water levels and
			 stream flows on and across the Wilderness to fulfill the purposes of the
			 Wilderness.
							(C)DeadlineThe
			 Secretary shall promptly, but not earlier than January 2009, appropriate the
			 water rights required to fulfill the purposes of the Wilderness.
					(D)Required
			 determinationThe Secretary shall not pursue adjudication for any
			 instream flow water rights unless the Secretary makes a determination pursuant
			 to subparagraph (E)(ii) or (F).
					(E)Cooperative
			 enforcement
						(i)In
			 generalThe Secretary shall not pursue adjudication of any
			 Federal instream flow water rights established under this paragraph if—
							(I)the Secretary
			 determines, upon adjudication of the water rights by the Colorado Water
			 Conservation Board, that the Board holds water rights sufficient in priority,
			 amount, and timing to fulfill the purposes of this Act; and
							(II)the Secretary
			 has entered into a perpetual agreement with the Colorado Water Conservation
			 Board to ensure full exercise, protection, and enforcement of the State water
			 rights within the Wilderness to reliably fulfill the purposes of this
			 Act.
							(ii)AdjudicationIf
			 the Secretary determines that the provisions of clause (i) have not been met,
			 the Secretary shall adjudicate and exercise any Federal water rights required
			 to fulfill the purposes of the Wilderness in accordance with this
			 paragraph.
						(F)Insufficient
			 water rightsIf the Colorado Water Conservation Board modifies
			 the instream flow water rights obtained under subparagraph (E) to such a degree
			 that the Secretary determines that water rights held by the State are
			 insufficient to fulfill the purposes of this Act, the Secretary shall
			 adjudicate and exercise Federal water rights required to fulfill the purposes
			 of this Act in accordance with subparagraph (B).
					(G)Failure to
			 complyThe Secretary shall promptly act to exercise and enforce
			 the water rights described in subparagraph (E) if the Secretary determines
			 that—
						(i)the
			 State is not exercising its water rights consistent with subparagraph
			 (E)(i)(I); or
						(ii)the agreement
			 described in subparagraph (E)(i)(II) is not fulfilled or complied with
			 sufficiently to fulfill the purposes of this Act.
						(5)Water resource
			 facility
					(A)In
			 generalNotwithstanding any other provision of law and subject to
			 subparagraph (B), beginning on the date of enactment of this Act, neither the
			 President nor any other officer, employee, or agent of the United States shall
			 fund, assist, authorize, or issue a license or permit for development of any
			 new irrigation and pumping facility, reservoir, water conservation work,
			 aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other
			 ancillary facility, or other water, diversion, storage, or carriage structure
			 in the Wilderness.
					(B)Stock watering
			 pondsThe Secretary may allow construction of new livestock
			 watering facilities within the Wilderness if the facilities—
						(i)would result in
			 no impairment to the characteristics, values, and purposes of the Wilderness
			 greater than that described in the Final Wilderness Environmental Impact
			 Statement for the Grand Junction Resource Area dated November 1989; and
						(ii)would provide
			 for the protection and improved management of Wilderness resources.
						(6)Conservation
			 area water rightsWith respect to water within the Conservation
			 Area, nothing in this Act—
					(A)authorizes any
			 Federal agency to appropriate or otherwise acquire any water right on the
			 mainstem of the Gunnison River; or
					(B)prevents the
			 State from appropriating or acquiring, or requires the State to appropriate or
			 acquire, an instream flow water right on the mainstem of the Gunnison
			 River.
					(7)Wilderness
			 boundaries along gunnison river
					(A)In
			 generalIn areas in which the Gunnison River is used as a
			 reference for defining the boundary of the Wilderness, the boundary
			 shall—
						(i)be
			 located at the edge of the river; and
						(ii)change according
			 to the river level.
						(B)Exclusion from
			 wildernessRegardless of the level of the Gunnison River, no
			 portion of the Gunnison River is included in the Wilderness area.
					(i)Hunting,
			 trapping, and fishingNothing in this Act diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including regulation of hunting and fishing, on public land within the
			 Conservation Area.
			(j)Little
			 Dominguez Creek accessNothing in this Act affects—
				(1)the letter of
			 agreement between the Bureau of Land Management and Mr. Billyie Rambo, dated
			 September 28, 1988; or
				(2)the life estate
			 described in the letter of agreement.
				8.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive management plan for the
			 long-range protection and management of the Conservation Area.
			(b)PurposesThe
			 management plan shall—
				(1)describe the
			 appropriate uses and management of the Conservation Area;
				(2)be developed with
			 extensive public input;
				(3)take into
			 consideration any information developed in studies of the land within the
			 Conservation Area; and
				(4)include a
			 comprehensive travel management plan.
				9.Advisory
			 council
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the
			 Dominguez-Escalante National Conservation Area Advisory
			 Council.
			(b)DutiesThe
			 Council shall advise the Secretary with respect to the preparation and
			 implementation of the management plan.
			(c)Applicable
			 lawThe Council shall be subject to—
				(1)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
				(d)MembersThe
			 Council shall include 10 members to be appointed by the Secretary, of whom, to
			 the extent practicable—
				(1)1 member shall be
			 appointed after considering the recommendations of the Mesa County
			 Commission;
				(2)1 member shall be
			 appointed after considering the recommendations of the Montrose County
			 Commission;
				(3)1 member shall be
			 appointed after considering the recommendations of the Delta County
			 Commission;
				(4)1 member shall be
			 appointed after considering the recommendations of the permittees holding
			 grazing allotments within the Conservation Area or the Wilderness; and
				(5)5 members shall
			 reside in, or within reasonable proximity to, Mesa County, Delta County, or
			 Montrose County, Colorado, with backgrounds that reflect—
					(A)the purposes for
			 which the Conservation Area or Wilderness was established; and
					(B)the interests of
			 the stakeholders that are affected by the planning and management of the
			 Conservation Area and Wilderness.
					10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
